NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ANTONIO BAIRES,                          No.    16-73039

                Petitioner,                     Agency No. A092-370-994

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Carlos Antonio Baires, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo questions of law, including whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We dismiss in part and deny in part

the petition for review.

      In his opening brief, Baires does not contend the BIA erred in its dispositive

conclusion that he waived any challenge to the IJ’s denial of his asylum application

as untimely. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived). We lack jurisdiction to consider Baires’s contentions as to the merits of

his asylum claim because he did not raise them before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency). Thus, Baires’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Baires failed

to establish his proposed social group is socially distinct. See Conde Quevedo, 947

F.3d at 1243 (substantial evidence supported the agency’s determination that

petitioner’s proposed social group was not cognizable because of the absence of

society-specific evidence of social distinction). Thus, the BIA did not err in


                                          2                                      16-73039
concluding that Baires did not establish membership in a cognizable particular

social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))). To the extent Baires raises a new proposed social group in his

opening brief, we lack jurisdiction to consider it. See Barron, 358 F.3d at 677-78.

Thus, Baires’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Baires failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as unsupported by the

record Baires’s contention that the BIA erred in its CAT analysis.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                     16-73039